UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number(811-05037) Professionally Managed Portfolios (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Elaine E. Richards Professionally Managed Portfolios 2020 E. Financial Way, Suite 100 Glendora, CA 91741 (Name and address of agent for service) (626) 914-7363 Registrant's telephone number, including area code Date of fiscal year end: September 30 Date of reporting period: June 30, 2015 Item 1. Schedule of Investments. Boston Common International Fund Schedule of Investments June 30, 2015 (Unaudited) Shares Security Description Value COMMON STOCKS - 95.2% Consumer Discretionary - 11.7% 65 adidas AG $ Bayerische Motoren Werke AG Hyundai Motor Company JC Decaux SA Mazda Motor Corp. Melia Hotels International SA Naspers Rakuten, Inc. RTL Group SA Shimano, Inc. Consumer Staples - 6.3% Barry Callebaut AG Casino Guichard Perrachon SA 70 Danone SA Golden Agri-Resources Ltd. Unicharm Corp. Unilever NV - ADR Energy - 3.5% BG Group Origin Energy Statoil ASA - ADR Subsea 7 SA Financials - 23.2% AIA Group Ltd. Akbank TAS AXA SA Barclays PLC CapitaLand Ltd. Gjensidige Forsikring ASA Global Logistic Properties Ltd. Grupo Financiero Banorte SAB de CV HSBC Holdings PLC - ADR Julius Baer Gruppe AG Mitsubishi UFJ Financial Group, Inc. Orix Corp. PT Bank Rakyat Indonesia (Persero) Tbk Sampo Group Standard Chartered Bank PLC UniCredit S.p.A. Health Care - 13.7% AstellasPharma, Inc. GlaxoSmithKline PLC Hoya Corp. Novartis AG - ADR Roche Holding Ltd. - ADR Smith & Nephew PLC - ADR Industrials - 13.9% Atlas Copco AB DAIKIN INDUSTRIES Experian PLC 30 FANUC Ltd. Gamesa Corporacion Tecnologica SA * Koninklijke Philips Electronics NV - ADR Koninklijke Philips NV Kubota Corp. - *ADR Kubota Corp. Spirax-Sacro Engineering PLC Wolseley PLC Information Technology - 8.1% ASML Holding NV - ADR Check Point Software Technologies Ltd. * GCL-Poly Energy Holdings Ltd * Gemalto NV Keyence Corp. Samsung Electronics Company Ltd. SAP AG - ADR Materials - 5.4% Air Liquide SA Akzo Nobel NV Croda International PLC Johnson Matthey PLC Telecommunication Services - 4.8% Singapore Telecommunications Ltd. Sunrise Communications Group AG * Vodafone Group PLC - ADR Utilities - 4.6% EDP Renovaveis SA ENN Energy Holdings Ltd. National Grid PLC Veolia Environnement TOTAL COMMON STOCKS (Cost $171,963,828) PREFERRED STOCKS - 3.4% Consumer Staples - 2.6% Henkel AG and Co. KGaA Financials - 0.8% Itau Unibanco Holding SA TOTAL PREFERRED STOCKS (Cost $5,863,523) SHORT-TERM INVESTMENTS- 2.1% Fidelity Money Market Portfolio, 0.07% (1) TOTAL SHORT-TERM INVESTMENTS (Cost $4,380,156) TOTAL INVESTMENTS - 100.7% (Cost $182,207,507) Liabilities in Excess of Other Assets - (0.7)% ) NET ASSETS - 100.0% $ ADR American Depositary Receipt * Non-income producing security Seven-day yield as of June 30, 2015 The Global Industry Classification Standard (GICS®) was developed by and /or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC ("S&P").GICS is a service mark of MSCI and S&P® and has been licensed for use by U.S. Bancorp Fund Services, LLC. The cost basis of investments for federal income tax purposes at June 30, 2015 was as follows+: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ +Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund’s previous fiscal year end.For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent semi-annual or annual report. Boston Common International Fund COUNTRY ALLOCATION As of June 30, 2015 (Unaudited) Country % of Net Assets United Kingdom 19.9% Japan 16.5% Switzerland 10.5% Netherlands 8.5% France 8.0% Germany 6.8% Singapore 4.2% Spain 3.2% Norway 2.2% Finland 1.8% Israel 1.8% Republic of Korea 1.7% China 1.6% South Africa 1.6% Italy 1.6% Sweden 1.5% Indonesia 1.3% Hong Kong 1.2% Australia 1.0% Turkey 1.0% Portual 1.0% Mexico 0.9% Brazil 0.8% Summary of Fair Value Disclosure at June 30, 2015 (unaudited) The Fund utilizes various methods to measure the fair value of its investments on a recurring basis. U.S. Generally Accepted Accounting Principles ("U.S. GAAP") establishes a hierarchy that prioritizes inputs to valuation methods.The three levels of inputs are: • Level 1 — Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. • Level 2 — Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly.These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment spreads, credit risk, yield curves, default rates and similar data. • Level 3 — Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The following is a summary of the inputs used to value the Fund's investments as of June 30, 2015. Level 1 Level 2 Level 3 Total Common Stocks Consumer Discretionary $
